Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered.
Allowable Subject Matter
	Whereas the claims had initially stipulated that the ratio of oxytetrafluoroethylene units to oxydifluoromethylene units was at least 1, claim 1 now requires this ratio to be between 1.2 and 1.5.  The empirical evidence for non-obviousness is as follows:
	(i) Copolymers for which the ratio is at least 1.2 demonstrate a significant increase in the 1% decomposition temperature over those wherein the ratio is 1.1.  The Examiner earlier agreed that this outcome is not forseen based on the teachings of the prior art.
	(ii) The magnitude of the ratio 
elastic modulus (0° C)/elastic modulus (-50° C)
holds rather steady as the ratio of oxytetrafluoroethylene units to oxydifluoromethylene units is increased from 1.1 to 1.5 with an increase of only 0.3.  By contrast, this same ratio nearly doubles when the mol ratio of the aforementioned attributes is raised to 1.8.  Even though the prior art generally observes that the energy barrier to rotation about the ether groups is small and, thus, flexibility is heightened in (co)polyethers with an increasing structural contribution from them, Applicant has identified in copolymer containing a preponderance of oxytetrafluoroethylene units and oxydifluoromethylene units a critical ratio of these beyond which the change in elastic modulus within the specified temperature range bounded by -50° C and 0° C is significantly more pronounced and not readily explained by any teachings the Examiner encountered when trying to probe the predictability of this experimental result.  
	Accordingly, the rejection over Tarumi is hereby withdrawn.  An updated/modified survey of the prior art did not yield any additional disclosures more relevant than those already of record.  Cited as being of interest, but not especially germane to the patentability of the claims are U.S. Patent Application Publication Nos. 2015/0307719, 2013/0136928, 2012/0097159, 2003/0124361, and 2009/0299001.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 27, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765